DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  The instant Office Action is in response to communication filed on 12/16/2021.
Claims 1-3, 5-8, 10-13, 15-18 and 20 are pending. Claims 1, 6, 11 and 16 are the base independent claims.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to amendments
--In response, rejection under 112 first paragraph is applied for new matter (see detail below). In light of compact prosecution, new grounds of art rejection are made by the combination of Sayana and Lee based on the amended claim limitations. The arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
Regarding claims 6, 11 and 16, because the patent scopes of the limitations in the independent claims are the same as in claim 1, therefore the claims are rejected based on the same reason given to claim 1 mutatis mutandis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6, 11 and 16, the amended limitations recite “a third resource set including a zero power CSI-RS resource for interference measurement.”  In the Applicant’s disclosure (e.g. fig. 9), however, a third resource set including a zero power CSI-RS resource for interference measurement is not found.  Further, the relevant zero power resource is not found or explicitly described in the specification.  For examining purpose, the claimed limitation is interpreted as a CSI-RS resource for interference measurement.  Depending claims are rejected because they did not resolve the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sayana et al (US 2012/0213261) in view of Lee et al (US 2012/0315859).
Regarding claims 1, 6, 11 and 20, Sayana discloses a method performed by a terminal in a wireless communication system and similar scopes, the method comprising:
receiving, from a base station, control information configuring a plurality of channel state information (CSI) resource sets for a CSI reporting (par 37, par 41, par 67; e.g. BS transmits configuration information that identifies CSI reference signal configurations), wherein each of the plurality of CSI resources sets includes a first resource set including a CSI reference signal (CSI-RS) resource for channel measurement (fig. 8, fig. 9, par 50-52; e.g. a first subset can be non-zero-power reference signals for channel measurement performed by UE), and at least one of a second resource set including a CSI-RS resource for interference measurement or a third resource set including a zero power CSI-RS resource for interference measurement (fig. 8, fig. 9, par 50-52, par 54; e.g. a second subset for total interference measurement; the UE also may perform interference measurements based on at least one zero-power reference signal, hence a third resource set);
receiving, from the base station, downlink control information (DCI) including a CSI request for a CSI resource set among the plurality of CSI resource sets (par 65-69; e.g. BS transmits configuration information that identifies CSI reference signal configurations for channel and interference measurements);
generating a CSI for the CSI reporting based on the received reference signal (par 70; e.g. based on measurements associated with the set of non-zero power or at least one zero-power reference signals, a report can be determined by UE), and
transmitting, to the base station, the CSI (par 70; e.g. BS receives feedback information reported by UE).
The reference does not explicit disclose:
receiving, from the base station, a reference signal on the CSI resource set corresponding to the CSI request.
However, Lee discloses:
Fig. 20, par 186; e.g. BS may transmit CSI-RSs to the UE so that the UE may estimate the state of channel, based on configured resources for channel and interference measurement.
In view of the above, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine the teaching of Lee with the system of Sayana. One is motivated as such to provide correct reference signal for measurement.

Regarding claims 2, 7, 12 and 17, Sayana discloses:
wherein the control information further includes:
first frequency information (par 43; frequency for the RE), first time information (par 43; time for the RE), and first antenna port (par 44, par 53-54; antenna port for the RE, also see fig. 8/9) information of identifying at least one CSI-RS resource of the first resource set (par 43; i.e. identifying the RE for the corresponding CSI-RS),
second frequency information (par 43; frequency for the RE), second time information (par 43; time for the RE), and second antenna port (par 44, par 53-54; antenna port for the RE, also see fig. 8/9) information of identifying at least one CSI-RS resource of the second resource set (par 43; i.e. identifying the RE for the corresponding CSI-RS), and
third frequency information (par 43; frequency for the RE), third time information (par 43; time for the RE), and third antenna port (par 44, par 53-54; antenna port for the RE, also see fig. 8/9) information of identifying at least one par 43; i.e. identifying the RE for the corresponding CSI-RS).

Regarding claims 3, 8, 13 and 18, Sayana discloses:
wherein the first frequency information indicates resource blocks (RBs) for the at least one CSI-RS resource of the first resource set, and where the second frequency information indicates RBs for the at least one CSI-RS resource of the second resource set (par 42, par 65; the REs for the CSI-RS configuration information are scheduled by one of resource blocks 540; also see fig. 8/9).

Regarding claims 5, 10, 15 and 20, Sayana discloses:
wherein the CSI is transmitted to the base station based on the CSI request (par 70; e.g. BS receives feedback information reported by UE, hence in response to a CSI measurement request).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619